SLIP OP . 03-63

                       UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE : HONORABLE RICHARD K. EATON
____________________________________
                                    :
INTERCONTINENTAL MARBLE             :
CORPORATION ,                       :
                                    :
                  PLAINTIFF ,       :
                                    :
      V.                            :                       COURT NO . 98-02961
                                    :
UNITED STATES ,                     :
                                    :
                  DEFENDANT.        :
____________________________________:


                                            JUDGMENT

       Upon considering both plaintiff’s and defendant’s motions for summary judgment, the

memoranda and accompanying materials in support thereof, and the oppositions and replies and

supporting materials thereto; upon other papers and proceedings had herein, including this

court’s opinion and order dated April 30, 2003, and the proposed judgment order filed by the

parties with the court on May 30, 2003; it is hereby:

       ORDERED that plaintiff’s motion for summary judgment be, and hereby is, granted in its

entirety, and

       ORDERED that defendant’s motion for summary judgment be, and hereby is, denied in its

entirety, and

       ORDERED that judgment is hereby entered in favor of plaintiff; and

       ORDERED that the subject merchandise at issue in this matter is properly classified as

marble slabs under subheading 6801.91.05 of the Harmonized Tariff Schedule of the United
COURT NO . 98-02961                                                                           PAGE 2

States. The United States Bureau of Customs and Border Protection is ordered to take all

necessary action to reliquidate the entries involved herein consistent with this order; and

       ORDERED that this action is dismissed.


                                                             ______________________________
                                                                     Richard K. Eaton


       Dated: June 10, 2003
              New York, New York.